ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Arguments/Remarks Made in an Amendment dated 05/19/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after a telephone interview with Attorney of Record John L. Welsh on May 28, 2021.
Instructions to amend the application were as follows:
Specification and claims 18 and  31  to be amended as follows:

In instant application specification on page 18 “With this arrangement, and if one where to pivot the second member ring 54 about the axis” is being amended  to -- With this arrangement, and if one [[where]] were to pivot the second member ring 54 about the axis --

a first member having a first end and a second end, the first member includes a first element at the first end of the first member and a second element at the second end of the first member, the first element and the second element sharing a segment at a junction of the first element and the second element, the segment at the junction being structurally continuous and coplanar with a circumference of the first element;
a second member in the form of a ring resiliently connected to the first member, the second member is biased outwardly from the first member to direct the first end of the first member toward the anterior wall of the vaginal canal in a manner providing a support structure configured to transfer a force for support of the urethra by the first end of the first member;
wherein the second member is directly secured to the first member at the junction of the first element and the second element in a manner allowing for movement of the second member relative to the first member.

31. (Currently Amended) An incontinence device used to apply supporting pressure to an anterior wall of an inferior third of a vaginal canal and ultimately to a urethra for controlling incontinence, comprising:
a first member having a first end and a second end, the first member includes a first element at the first end of the first member and a second element at the second end of 
a second member in the form of a ring resiliently connected to the first member, the second member is biased outwardly from the first member to direct the first end of the first member toward the anterior wall of the vaginal canal in a manner providing a support structure configured to transfer a force for support of the urethra by the first end of the first member;
wherein the second member is secured to the first member at the junction of the first element and the second element in a manner allowing for movement of the second member relative to the first member; [[and]]
wherein the first member is constructed as a ring; and
wherein the first member and the second member are shaped and dimensioned such that during the movement of the second member relative to the first member, the first member and second member fit within one another when the incontinence device is compressed to a low profile deployment configuration.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 18, the prior art of record fails to disclose or render obvious an incontinence device … comprising: a first member … the first member includes a first element at the first end of the first member and a second element at the second end of the first member, the first element and the second element sharing a segment at a junction of the first element and the second element, the segment at the junction being structurally continuous and coplanar directly secured to the first member at the junction of the first element and the second element in a manner allowing for movement of the second member relative to the first member in combination with all the other features, combination and arrangement of features as now explicitly, positively and specifically recited by the Applicants in independent Claim 18.
As per independent Claim 28, the prior art of record fails to disclose or render obvious an incontinence device …comprising: a first member … the first member includes a first element at the first end of the first member and a second element at the second end of the first member, the first element and the second element sharing a segment at a junction of the first element and the second element; a second member in the form of a ring resiliently connected to the first member, the second member is biased outwardly from the first member to direct the first end of the first member toward the anterior wall of the vaginal canal in a manner providing a support structure configured to transfer a force for support of the urethra by the first end of the first member; wherein the second member is secured to the first member at the junction of the first element and the second element in a manner allowing for movement of the second member relative to the first member; and wherein the second element of the first member is provided with a pressure application member at a position diametrically opposed to the junction of the first and the second elements of the first member, and wherein the pressure application member is shaped and dimensioned to provide support to the urethra at the first 
As per independent Claim 31, the prior art of record fails to discloses or render obvious an incontinence device … comprising: a first member … the first member includes a first element at the first end of the first member and a second element at the second end of the first member, the first element and the second element sharing a segment at a junction of the first element and the second element; a second member in the form of a ring resiliently connected to the first member, the second member is biased outwardly from the first member to direct the first end of the first member toward the anterior wall of the vaginal canal in a manner providing a support structure configured to transfer a force for support of the urethra by the first end of the first member; wherein the second member is secured to the first member at the junction of the first element and the second element … wherein the first member is constructed as a ring; and wherein the first member and the second member are shaped and dimensioned such that during the movement of the second member relative to the first member, the first member and second member fit within one another when the incontinence device is compressed to a low profile deployment configuration in combination with all the other features, combination and arrangement of features as now explicitly, positively and specifically recited by the Applicants in independent Claim 31.
Prior art US 20120071709 A1 to Spitz; Robert M. et al. discloses an urinary incontinence device that conforms to the shape of the vagina and includes a protrusion/knob that is positioned posterior to the mid-urethra and which applies sufficient pressure to limit urethral hypermobility, thus preventing stress urinary incontinence, while avoiding obstruction during 
Prior art US 6676594 B1 to Zunker; MaryAnn et al. discloses an intra-vaginal urinary incontinence device that has a first portion to engage either an anterior vaginal wall or a left vaginal wall and a second portion to engage either a posterior vaginal wall or a right vaginal wall, respectively. The device has a generally arcuate configuration and is formed of a resilient material so that in use it may be resiliently deformed and therefore bias the first and second portions into contact with the anterior and posterior vaginal walls, respectively to retain the device in position within the vagina. The device also has a member connected to the base wherein the member is selected from the group consisting of an insertion member, a removal member, and a combination of both.
Prior art US 20020083949 A1 to James, Larry W. discloses a female intravaginal incontinence device for repositioning and supporting the prolapsed neck of the urinary bladder and realigning the urethra both vertically and laterally to achieve normal anatomical position enabling a patient to remain stress-continent. James’s incontinence device includes an open, generally ring-shaped base coupled with a single ring-shaped leg having a predetermined 
Prior art US 5771899 A to Martelly; Peter D. et al. discloses a pessary for treating uterine prolapse and/or stress urinary incontinence formed of a biocompatible material, and comprises a base member, a sling support member, and a sling wall member. The base member is in the form of a ring defining a plane. The sling member is in the form of an arcuate portion of a ring and has a pair of ends. The sling support member is disposed over a portion of the base member, with the ends of the sling support member being secured to respective portions of the base member, so that the sling support member is oriented upward and away from the base member. When the pessary is in place the arcuate sling wall presses against the inter-vaginal wall, thereby gently closing the urethra. At the same time the ring base member provides support for the uterus, preventing further migration thereof.
Prior art US 20080281149 A1 to Sinai; Nir et al. discloses devices for the prevention of female incontinence and/or prolapse. More specifically, Sinai discloses embodiment which includes a double-sided, scrolling incontinence device optionally comprised of a connecting node which is provided with scrolling, spring-like arm sections located on connecting node's  proximal and distal ends. A support arm section and an anchor arm section optionally comprise the arm sections provided to connecting node. The arm section is comprised of a coiling strip which defines a generally circular profile around connecting node as shown in FIG. 8. Optionally, a coiling strip has protrusions located thereon for providing support and/or anchoring. In some exemplary embodiments, at least the coiling strip of the arm section, the connecting node and/or the protrusions are flexible. The flexibility of coiling strip allows for compression of the strip in order to fit device into an applicator. Furthermore, the flexible 
However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants in independent claim 18, 28 and 31 has neither been disclosed nor is rendered obvious by the prior art of record.
As per dependent claims 19-27 which depend upon independent base claim 18, dependent claims 19-27 are allowable due to their direct/indirect dependency on allowable base claim 18. 
As per dependent claims 29 and 30 which depend upon independent base claim 28, dependent claims 29 and 30 are allowable due to their direct/indirect dependency on allowable base claim 28. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/S.R/Examiner, Art Unit 3791                                                                                                                                                                                                        May 29, 2021